Case 2:20-cv-00630-JMS-DLP Document 63-2 Filed 01/15/21 Page 1 of 1 PageID #: 1182
                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION

  PATRICK R. SMITH and BRANDON S. HOLM,                 )
                                                        )
                         Plaintiffs,                    )
                                                        )
                 v.                                     )     No. 2:20-cv-00630-JMS-DLP
                                                        )
  JEFFREY A. ROSEN, et al,                              )
                                                        )
                         Defendants.                    )


                                  DECLARATION OF T.1. WATSON

  I, T. J. Watson, do hereby declare and state as follows:

   1.    I am employed by the United States Department of Justice, Federal Bureau of Prisons

         ("BOP") as the Complex Warden of the Federal Correctional Complex in Terre Haute,

         Indiana ("FCC Terre Haute").

  2.     The statements I make hereinafter are made on the basis of my review of the official files

         and records of the BOP, my own personal knowledge, or on the basis of information

         acquired by me through the performance of my official duties.

  3.     This declaration is in response to the court's order dated January 15,2021.

  4.     Although I was not personally present in the execution facility at FCC Terre Haute, for the

         execution of Cory Johnson, I have reviewed the declaration dated January 15, 2021,

         submitted by Rick Winter. This declaration is consistent with my understanding         and

         information acquired by me through the performance of my official duties.

  I declare, under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true and

  correct. Executed this 15th day of January, 2021.



                                                        T. J. Watson, Complex Warden
                                                        Federal Bureau of Prisons


                                                    1
